—Judgment unanimously affirmed. Memorandum: Supreme Court’s reasonable doubt charge conveyed the proper standard to the jury (see, People v Hill, 154 AD2d 887, lv denied 75 NY2d 813). Defendant’s sentence is neither unduly harsh nor severe, and we decline to exercise our power to modify it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.